Citation Nr: 9903507	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for flat foot on the 
left with calluses and plantar warts, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's flat foot on the left with calluses and 
plantar warts, is manifested by severe and painful calluses 
due to the placement of the metatarsal heads with difficulty 
ambulating.  


CONCLUSION OF LAW

A 30 percent evaluation is warranted for the veteran's 
service-connected flat foot on the left with calluses and 
plantar warts.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5283 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim, which is plausible.  His assertion 
that his service-connected disability has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) 
In order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's separation examination dated in January 1953 
revealed a large callous on the plantar surface of the left 
foot under the head of the first, second, and third 
metatarsals which had been present for a period of eighteen 
months.  

In July 1953, a VA orthopedic examination of the veteran's 
left foot was conducted.  The examiner reported that the 
veteran's foot had apparently not been injured.  On 
examination, it was noted that the veteran wore arch 
supports.  The veteran walked with his toes a little away 
from the midline in front.  The longitudinal arch was of good 
height, and there was no internal rotation of the astragalus 
or bulging of the inner borders.  The veteran's "big" toe, 
second and third toes seemed to stand wide apart.  He stood 
on his toes very well.  There was no spasm in the left foot, 
but there was a plantar wart under the transverse arch, under 
the head of the 2nd metatarsal, about three-quarter 
centimeters in diameter.  There was a callus under the 
lateral surface of the "big" toe, and a similar lesion 
under the 5th metatarsophalangeal joint.  The diagnosis was 
plantar warts, left.  The examiner described the veteran's 
disability as fairly disabling.  

In July 1953, the RO granted service connection for flat foot 
on the left, symptomatic, and assigned a 10 percent 
evaluation.  

The veteran was accorded a VA general medical examination in 
June 1958.  On examination, the veteran had good longitudinal 
arches and weakened transverse arches, especially on the left 
with callus under the metatarsal heads.  The diagnosis was 
weak transverse arches, with callus under the metatarsal head 
of the left foot.  

In a statement dated in October 1984, Dr. Roger Buehler, 
M.D., reported that the veteran had been a patient of his for 
many years with complaints of calluses, warts, and pain in 
his arches.  It was noted that routine care, new shoes, and 
inserts provided little improvement.  On examination, atrophy 
of the left extremity was noted.  An X-ray study revealed no 
apparent bone pathology in the foot.  

The veteran was accorded a VA examination in January 1985.  
On examination, there was no loss of the longitudinal arch 
while standing.  There was some thickening of the soft 
tissues about the left ankle.  There was clawing deformity of 
the second, third, and fourth toes.  There was no pronation.  
The veteran could stand on his heels and toes.  He could walk 
heel to toe in a straight line.  There was no limitation of 
motion in the left ankle, hip, or left knee.  The diagnoses 
were left, flat foot, not found on examination and history of 
pain along the lateral aspect of the left lower extremity 
cause not found.  

VA outpatient treatment records dated in May 1995 show that 
the veteran was seen with complaints of recurring bilateral, 
painful, callosities of the feet especially on the left 
metacarpal phalangeal joint.  There was some dry evidence of 
underlying hemorrhage, but there was no evidence of soft 
tissue infection.  There was mild swelling, and evidence of 
excoriated skin on the dorsum.  The assessment was callosity, 
symptomatic.  

In a June 1996 rating decision, the RO increased the 
veteran's service-connected disability to 20 percent 
disabling.  

The veteran was accorded a VA examination in December 1996.  
At that time, he complained of corns, calluses, and a problem 
with deformed nails.  On examination, the veteran walked with 
a shuffling gait.  His longitudinal arch held up, although 
the heel was in slight valgus.  The left foot was rather 
rigid in the mid foot area.  There was a large callus 
measuring 11/2 centimeters in diameter in both directions 
underlying the plantar surface of the 2nd metatarsophalangeal 
joint.  The diagnosis was painful corns and calluses with 
multiple hammering of the toes and deformity of the nails of 
the minor toes, left foot.  

The veteran was accorded a personal hearing in April 1996.  
At that time, he testified that the callus on the ball of his 
foot was painful with standing, walking, or using a clutch in 
his standard shift car.  He testified that he experienced 
swelling, tenderness, and throbbing foot pain.  The veteran 
testified that he did not take any pain medications and 
treatment was provided twice a year at a VA Medical Center.  
He testified that he wore orthopedic shoes with little 
relief.  

During a March 1996 VA follow-up visit for painful 
callosities of the second metatarsophalangeal joint, there 
was evidence of reoccurring hemorrphagic callous tissue and 
proliferative hyperkeratosis.  The veteran wore an extra 
depth shoe that provided additional depth where there was 
some redness or bony prominence in the tarsal joint of the 
left foot.  There was no evidence of swelling or phlebitis.  

VA outpatient records dated from November 1995 to November 
1997 show treatment for reoccurring hemorrhagic callous 
tissues on the plantar aspect of the left foot, which was 
painful and tender with evidence of scaliness on the sole.  

Private medical records dated in June 1996 show that the 
veteran was seen with complaints of left foot pain.  It was 
noted that the veteran wore an extra depth shoe with a soft 
insole. The diagnoses were exostosis of the left fifth toe, 
contracted and deformed digits, two through five, 
bilaterally, and bilateral arthritis.  

The veteran was accorded a VA examination in April 1998.  At 
that time, he reported difficulty with both feet.  The 
veteran reported that he worked as a machinist and stood on 
his feet all day.  On examination, the veteran walked slowly 
with some distress on weight bearing.  He had difficulty 
walking across the room comfortably without shoes.  Both feet 
had a slightly lower than average arch, but they were not 
severely flat.  The examiner commented that it was unclear to 
him why pes planus, became the working diagnosis.  There was 
a very large callus in the weight bearing area, beneath the 
second metatarsal head.  There was also a large callous over 
the end of the middle toe which was slightly clawed and a 
large corn on the fifth toe.  All of the calluses were 
described as quite tender and in dire need of some 
management.  The veteran wore special shoes to allow extra 
room for the foot.  The shoes had an insert which did not 
appear to be of a material which was thermolabile or of a 
material which had been fashioned to afford extra room for 
the prominence where the calluses form.  The veteran's feet 
had pedal pulses and did not appear swollen.  There was some 
hypertrophic change in the mid foot on the left side.  The 
examiner noted that there were probably some arthritic 
changes in the feet to a degree.  There was fungus 
involvement of the toenails.

The diagnosis was severe calluses, described as quite painful 
and causing considerable disability in their under-treated 
status.  An X-ray study of the left foot showed a solid 
healed second, fourth, and fifth proximal phalangeal 
fractures.  The alignments were unremarkable.  There were no 
acute bony changes.  The examiner commented that it appeared 
that the veteran's calluses were due to abnormal positioning 
of the metatarsal head.  Additionally, the examiner commented 
that the veteran was quite functionally handicapped which 
could improve with more aggressive conservative treatment.  


Schedular Criteria

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates, the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The service connected pes planus on the left with calluses 
and plantar warts is currently rated as 20 percent disabling 
under diagnostic code 5276.  That rating contemplates severe 
unilateral foot disability with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use, 
characteristic callosities.  A 30 percent rating, the highest 
rating assignable under this code, contemplates pronounced 
unilateral foot disability with marked pronation, extreme 
tenderness of plantar surfaces of the foot, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5276 (1998).

Malunion or nonunion of the tarsal or metatarsal bones 
resulting in moderately severe disability, warrants a 20 
percent evaluation.  When there is severe disability, a 30 
percent evaluation is warranted.  38 C.F.R. § 4.71a; 
Diagnostic Code 5283.


Analysis

Although the RO has evaluated the veteran's disability under 
the provisions of Diagnostic Code 5276, the Board finds that 
the veteran's disability is more appropriately rated under 
the provisions of Diagnostic Code 5284.  First, recent 
examinations and outpatient treatment records have not 
contained diagnoses of pes planus.  On the most recent 
examination, the examiner opined that it was unclear to him 
why the "flat footed" diagnosis became the working 
diagnosis for the veteran's disability.  The VA examiner 
speculated that in the past, the veteran's feet may have been 
looked upon as flat across the metatarsal area, however his 
disability (calluses) appeared to be due to the abnormal 
positioning of the metatarsal heads.  

The predominant feature of the veteran's disability has been 
reported as calluses, due to malformation of the metatarsal 
heads.  The provisions of Diagnostic Code 5283 provide a 30 
percent evaluation for severe disability as the result of 
malunion of the metatarsal bones. 

On the most recent VA examination, the veteran's service-
connected left foot disability was manifested by severe 
calluses that were quite painful and causing considerable 
disability.  The veteran has been issued special orthopedic 
shoes with little improvement.  The examiner commented that 
the veteran appeared to be "quite functionally 
handicapped."  These findings suggest that the veteran has 
severe disability resulting from the positioning of the 
metatarsal heads.  There is no evidence to the contrary.  
Accordingly, the Board concludes that a 30 percent evaluation 
is warranted under Diagnostic Code. 5283.

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability. 38 
C.F.R. § 4.59.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) 
the United States Court of Veterans Appeals (the Court) held 
that a disability may be evaluated apart from the rating 
schedule and granted an increased rating on the basis of 
impairment envisioned under the provisions of 38 C.F.R. §§ 
4.40, 4.45.  In the instant case, The veteran is in receipt 
of the maximum schedular evaluation that would be available 
on the basis of limitation of motion.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271 (1998).  In such a case, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 are not for consideration.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It has not been contended, nor does the evidence show that 
the veteran has an unusual or exceptional disability picture 
warranting referral for consideration of an extra-schedular 
evaluation. 38 C.F.R. § 3.321 (1998).


ORDER

A 30 percent evaluation for left flat foot with calluses and 
plantar warts is granted subject to the laws and regulations 
governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


